Scott, Judge,
delivered the opinion of the coiu
This was an indictment for perjury. The fake sweaMh|f^ was not alleged to have been done feloniously. %pfij^^.dict-ments for a felony, it is necessary to charge the\mninana%t|^ to have been done feloniously. Perjury is a felon^bjpQJJXsas^ laws, though not so at common law. The indictment was properly quashed.
It was urged by the defendant that, as a prosecutor, or complainant, or witness on the part of the State, could not be a competent grand juror, (R. C. 1855, p. 1167, § 2 & 3,) that the grand jury before which a perjury is committed by a witness could not indict such witness for the crime. In answer to this objection, we may cite the twenty-second section of the third article of the act concerning practice in criminal cases, (R. C. 1855, p. 1170,) which provides that no indictment for any trespass against the person or property of another, not amounting to felony, &c., shall be preferred unless the name of a prosecutor is endorsed as such thereon, except when the same is preferred upon the information or knowledge of two or more of the grand jury. This is sufficient to show that, under our code, grand jurors may indict on their own information.
It was further urged that the question put to the witness was so general that no assignment of perjury could be made *372on an answer to it. The question in substance was, whether the witness knew that any person within the last year in Cole .county had violated the laws against gaming by betting upon any gaming table, bank, cards, or other device prohibited by law. It was decided in the case of The State v. Ward, 2 Mo. 120, that such a question might be asked a witness by the grand jury.
Affirmed.
The other judges concur.